Title: General Orders, 22 January 1782
From: Washington, George
To: 


                  
                     Head Quarters Philadelphia. Tuesday Januy 22. 1782.
                     Parole
                     C. Signs
                  
                  The United States in Congress assembled have been pleased to pass the following resolves.  In Congress December 24th 1781.
                  Resolved—That in future no Recruit shall be inlisted to serve as a Drummer or Fifer—When such are wanted they shall be taken from the soldiers of the Army in such Numbers and of such description as the Commander in Chief or Commanding Officer of a Seperate Army shall think fit and be returned and others drawn out as often as the good of the service shall make necessary.
                  That all Drummers and Fifers after being furnished with each a good Drum and Fife shall keep the same in repair by Stoppages from his pay in such a manner as the Commanding Officer of the Corps shall Order.
               